DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
As an initial matter, in an interview on 2/24/2022, Attorney Anthony Marshick called to inquire about the status of the application. Upon review of the application file, the Examiner found that the application was never forwarded to the Examiner. The Examiner requested that the application be forwarded. Mr. Marshick noted that the 6 month date is approaching for the Application.
In the interview on 3/1/2022, the Examiner discussed the claim amendments submitted as part of the AFCP 2.0 program with Attorney Anthony Marshick.
The Examiner asked about the meaning of “merge” and what structure that required. The specification was discussed to help understand “merge”, however, no agreement on the meaning of “merge” could be reached. The Examiner and Mr. Marshick discussed what would be required of “same” with respect to the weft threads. No agreement was reached.
Potential direction in the application and potential claim amendments were discussed. No agreement was reached.
Response to Arguments
Applicant argues that Levier does not teach that the fabric sections (or strips in claim terms), are made of the same weft threads that merge into each other.
However, Collette is provided to teach this limitation as to common methods of bonding fabric strips wherein the method includes merging weft threads into eachother to form a seam.
Applicant argues that Collette does not teach different weaves. However, this argument is not commensurate in scope with the rejection as the rejection does not allege as much.
Applicant argues that even if Levier is modified by Collette, the weft threads would not be the same.
It is unclear what Applicant means by “same”. Upon reviewing the instant disclosure, it appears that the “merging” of fibers results in the fibers being the “same”. This does not mean that the fibers connect to each other, end-to-end, but rather that they are interspersed with eachother and bonded. This is the same method by which Collette suggests bonding two strips of fabric. If Applicant’s weft fibers are the “same” in that they are a single fiber across the entire material, then the Weening et al. reference becomes relevant again as the structure of the “strip” limitation would be in question.
The arguments are not persuasive and the amendment and remarks raise new issues that require further consideration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778